

114 S1415 IS: Small Business Stability Act
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1415IN THE SENATE OF THE UNITED STATESMay 21, 2015Ms. Heitkamp (for herself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify the definition of large employer for purposes
			 of applying the employer mandate.
	
 1.Short titleThis Act may be cited as the Small Business Stability Act.
		2.Modification of large employer definition for purposes of the employer mandate
 (a)In generalParagraph (2) of section 4980H(c) of the Internal Revenue Code of 1986 is amended— (1)in subparagraph (A), by striking 50 full-time employees and inserting 101 full-time employees; and
 (2)in subparagraph (B)— (A)in clause (i)—
 (i)by striking 50 full-time employees each place it appears and inserting 100 full-time employees; and (ii)in subclause (II), by striking in excess of 50 and inserting in excess of 100; and
 (B)by adding at the end the following:  (iii)Eligible to purchase in small group market (I)In generalThis section shall not apply to a small employer that is eligible to purchase a qualified health plan in the small group health insurance market.
 (II)DefinitionsIn this clause, the terms small employer and small group market shall have the meanings given such terms in section 1304 of the Patient Protection and Affordable Care Act..
 (b)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013.